Exhibit 10.86


AMENDMENT TO CREDIT AGREEMENT




This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of March 15,
2012 (the “Amendment Date”), by and between AMERCO REAL ESTATE COMPANY, a Nevada
corporation, and U-HAUL CO. OF FLORIDA, a Florida corporation (collectively,
“Borrower Sponsors”) and JPMORGAN CHASE BANK, N.A. (“Lender”).


PREMISES


Borrower Sponsors and Lender are party to that certain Credit Agreement dated as
of April 29, 2011 (the “Credit Agreement”), pursuant to which and subject to
which Lender provided Borrower Sponsors with a Commitment to make the Loans, as
such terms are defined in the Credit Agreement.  Capitalized terms not
specifically defined herein have the meanings specified in the Credit Agreement.


Borrower Sponsors has requested that Lender extend the Expiration Date of the
Credit Agreement and lower the Applicable Margin, as referenced therein,
governing the future Loans to be made pursuant to the Credit Agreement.


Now, therefore, the parties hereto agree as follows:


ARTICLE I
Definitions


SECTION 1.01.    Existing Defined Terms.  The following defined terms set forth
in the Credit Agreement are amended and restated from the Credit Agreement:


“Applicable Margin” means 1.25%.


“Expiration Date” means April 30, 2013, as the same may be extended pursuant to
Section 2.06.


SECTION 1.02.     Additional Defined Terms.  The following defined terms are
added to the Credit Agreement:


“Amendment Affirmation” means that certain Affirmation Agreement, from Master
Guarantor for the benefit of Lender, of even date with the Amendment to Credit
Agreement.


SECTION 1.03.     Use of Certain Terms.  For purposes of clarification, the
defined terms of the Credit Agreement generally are hereby interpreted to
encompass such changes as are necessary to effectuate the terms and intent of
this Amendment.


SECTION 1.04.     No Effect on Past Loans.  Nothing herein shall modify the
Maturity Date or the terms of Loans previously advanced to SPE Subsidiaries
pursuant to the Credit Agreement.


ARTICLE II
Conditions to Effectiveness


SECTION 2.01.     Effective Date.  This Amendment shall not become effective

 
 

--------------------------------------------------------------------------------

 

until the date on which Lender shall have received:


(a)           either (i) a counterpart of this Amendment signed on behalf of
each of the Borrower Sponsors or (ii) written evidence satisfactory to Lender
(which may include telecopy transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment;


(b)           a fully executed Amendment Affirmation;


(c)           such documents and certificates as the Lender or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower Sponsors, the authorization of the Transactions all in form and
substance satisfactory to the Lender and its counsel;


(d)           at the time of and immediately after giving effect to this
Amendment, no Default shall have occurred and be continuing; and


(e)           Borrower Sponsors shall have paid to Lender a fee equal to
$150,000.


In addition to the foregoing, Borrower Sponsors shall pay Lender’s legal fees
and out-of-pocket costs in negotiating and completing this Amendment and the
transactions represented hereby.


ARTICLE III
Representations and Warranties


The Borrower Sponsors hereby restates the representations and warranties to
Lender as set forth in Article 3 of the Credit Agreement.


ARTICLE IV
Miscellaneous


SECTION 4.01.      Counterparts; Integration; Effectiveness.  This Amendment may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single document.  This Amendment and any
separate letter agreements with respect to fees payable to Lender constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Amendment shall become effective
when it shall have been executed by Lender and when Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.


SECTION 4.02.      Severability.  Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 4.03.      Governing Law; Jurisdiction; Consent to Service of
Process.  Section 8.09 of the Credit Agreement is incorporated herein as though
fully set forth herein.


 
2

--------------------------------------------------------------------------------

 
SECTION 4.04.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 4.05.      USA PATRIOT Act.  The following notification is provided to
Borrower Sponsors pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower Sponsors:  When Borrower Sponsors opens an account, if Borrower
Sponsors is an individual Lender will ask for Borrower Sponsor's name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Lender to identify Borrower Sponsors, and if Borrower Sponsors
is not an individual Lender will ask for Borrower Sponsor's name, taxpayer
identification number, business address, and other information that will allow
Lender to identify Borrower Sponsors.  Lender may also ask, if Borrower Sponsors
is an individual to see Borrower Sponsor's driver’s license or other identifying
documents, and if Borrower Sponsors is not an individual to see Borrower
Sponsor's legal organizational documents or other identifying documents.


SECTION 4.06.        Information.  The Borrower Sponsors agrees that Lender may
provide any information or knowledge Lender may have about the Borrower Sponsors
or about any matter relating to this Agreement or the Loan Documents to JPMorgan
Chase & Co., or any of its Affiliates or their successors, or to any one or more
purchasers or potential purchasers of this Agreement or the Loan Documents.  The
Borrower Sponsors agrees that Lender may at any time sell, assign or transfer
one or more interests or participations in all or any part of its rights and
obligations in this Agreement and the Loan Documents to one or more purchasers
whether or not related to Lender.


[signature page follows]

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the Amendment Date.




AMERCO REAL ESTATE COMPANY,
a Nevada corporation




By ______________________________
     Name:
      Title:




U-HAUL CO. OF FLORIDA,
a Florida corporation




By  ______________________________
      Name:
      Title:




JPMORGAN CHASE BANK, N.A.




By  ______________________________
      Name:
      Title:



 
 
 
Signature Page to Amendment to Credit Agreement
